Mr. Justice Fairchild. This is the action of ejectment mentioned in the chancery case between the same parties, just decided. Although the judgment is subject to the perpetual injunction ordered against it, that extends to but part of the judgment, for the eight acres of enclosed land west of the east line of the south-west quarter of section eighteen, mentioned in the verdict of the jury, are not included in the land which Deaton, in the other case, is restrained from taking.' But this case remains for disposition here upon the questions its own record presents; and there is nothing in that to affect the judgment of the Circuit Court. The conversations of Deaton, to the same effect as some detailed in the chancery suit, wrere properly excluded from the defense. Jordan was allowed to adduce some illegal testimony, and though the verdict were against-that we would not disturb the judgment. The instructions to which the motion for new trial objects, were not excepted to, and are not in the record. The judgment is affirmed.